Title: To Thomas Jefferson from Edmond Charles Genet, 21 November 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



M.
New york. le 21. 9bre. 1793. l’an 2e. de la Repe. fse.

J’ai recu les notes que vous m’avés fait l’honneur de m’écrire pour m’informer que les procureurs des districts de la Pensylvanie et du Maryland étoient chargés de prendre des mesures pour arranger définitivement suivant le mode que vous m’avés fait Connoitre les differents qui se sont élevés relativement à des prises reclamées comme ayant été faites dans la Jurisdiction des Etats unis. J’en instruirai les Consuls auxquels la garde provisoire de ces sortes de prises a été confiée par le gouvernement federal suivant toutes les règies de la Justice et Je ne doute point qu’ils ne se prêtent à toutes les dispositions renfermées dans votre lettre du 10. de ce mois dont Je leur donnerai connoissance aussitôt que vous aurés eu la bonté de me la renvoyer revêtue de votre Signature. Mon empressement et le leur, à concourir à toutes les vues du gouvernement federal me donne lieu de penser, M., que les procureurs de district qui se sont permis de s’emparer des prises contestées dont la garde provisoire appartient aux Consuls recevront l’admonition d’être plus circonspects à l’avenir et que prealablement aux arrangements proposés les prises en Cause seront remises aux Consuls.
 